             Case 1:20-cv-00156 Document 1 Filed 01/21/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                      )
SECURIGUARD, INC.,                    )
6858 Old Dominion Drive, Suite 307    )
McLean, VA 22101                      )
                                      )
              Plaintiff,              )
                                      )    C.A. No. 1:20-cv-00156
       v.                             )
                                      )
UNITED GOVERNMENT SECURITY )
OFFICERS OF AMERICA, LOCAL 276, )
on behalf of KWABENA SAWYER           )
SERVE:                                )
Jack J. Canzoneri, Esq.               )
McDonald Lamond Canzoneri             )
352 Turnpike Road, Suite 210          )
Southborough, Massachusetts 01772     )
Counsel for Defendant                 )
                                      )
              Defendant.              )
___________________________________ )

                 COMPLAINT TO VACATE ARBITRATION AWARD

       Plaintiff Securiguard, Inc. (“Securiguard”), through counsel, hereby petitions this Court

for the entry of an Order vacating the Arbitration Award issued by Arbitrator William Lowe on

October 23, 2019 (“Award”), concerning a grievance filed by the Defendant United Government

Security Officers of America, Local 276 (“Union”) on behalf of Kawbena Sawyer (“Grievant” or

“Sawyer”).

       For the reasons explained herein, the Award should be vacated.

                                 NATURE OF THE CASE

       On June 1, 2018, while assigned as Special Police Officer (i.e., an armed security guard)

to Post 3 at the Thurgood Marshall Federal Judiciary Building, Sawyer’s foremost duty was to

prevent unauthorized persons from going down the entry and exit ramps and into the building’s


                                              1
            Case 1:20-cv-00156 Document 1 Filed 01/21/20 Page 2 of 11



parking garage. The evidence presented at the hearing demonstrated that Sawyer completely

failed to fulfill this responsibility when he permitted an unauthorized person to walk down the

ramps and into the parking garage of the building (after the person had walked directly in front of

the guard booth at the top of the driveway, which Sawyer was staffing at the time). In so doing,

Sawyer committed Level Two Offenses, as set forth in the applicable Collective Bargaining

Agreement (“CBA”). Moreover, the bargained-for provisions of the CBA plainly provided that

commission of a Level Two Offense “shall subject an employee to immediate discharge.”

(Emphasis added.)

       The Arbitrator concluded, based upon the indisputable nature of the evidence at the

hearing, that Securiguard correctly determined that Sawyer had committed Level Two Offenses.

Despite this, the Arbitrator wholly disregarded the plain language of the CBA (commission of a

Level Two offense “shall subject an employee to immediate discharge”) and proceeded to

dispense his own notion of industrial justice, in direct contravention of the CBA, by reducing the

discharge to a 10-day suspension.

       While the Arbitrator acknowledged that pursuant to the plain language of the CBA, his

role was “limited to (1) determining whether a Level Two offense had been committed, and (2)

strictly construing Article 17 of the CBA without consideration of any special circumstances or

excuses of the affected employees”, he impermissibly ignored this bargained-for, limited review

and proceeded to institute his own brand of industrial justice even though the penalty of discharge

was plainly required by the CBA. Because applicable, Federal common law precludes arbitrators

from disregarding the plain language of a CBA and substituting their own brand of industrial

justice in place of what a CBA requires – which is precisely what occurred in this instance – the

Award should be vacated.



                                                2
             Case 1:20-cv-00156 Document 1 Filed 01/21/20 Page 3 of 11




                                         THE PARTIES

       1.      Securiguard provides critical armed and unarmed security services to government

and commercial clients in the Washington, D.C., metropolitan area, and at other locations across

the country. Securiguard is responsible for the safety and security of many highly sensitive, safety-

critical government installations, including the Thurgood Marshall Federal Judiciary Building in

Washington, D.C.

       2.      Securiguard is an employer within the meaning of Section 2(2) of the National

Labor Relations Act (“NLRA”), 29 U.S.C. § 152(2), and Section 301(a) of the Labor Management

Relations Act, 29 U.S.C. §§ 142(3) and 152(2), 29 U.S.C. § 185(a).

       3.      Securiguard is engaged in commerce and its activities affect commerce within the

meaning of Section 2(6) and 2(7) of the LMRA, 29 U.S.C. § 152(6) and (7).

       4.      Local 267, at the time of events relevant to this case, represented a unit of

employees who were employed by Securiguard at the Thurgood Marshall Federal Judiciary

Building in Washington, D.C., including Sawyer. Local 276 is a labor organization within the

meaning of the NLRA, 29 U.S.C. §§ 142(3) & 152(5) and Section 301(a) of the LMRA, 29 U.S.C.

§ 185(a).

                                 JURISDICTION AND VENUE

       5.      This Court has original jurisdiction over this action pursuant to Section 301(a) of

the LMRA, as amended 29 U.S.C. § 185(a) (“LMRA”). This action is also brought pursuant to

D.C. Code § 16-4401 et seq. (“D.C. Arbitration Act”).

       6.      Pursuant to 28 U.S.C. § 1391(b)(2), as, well as 29 U.S.C. § 185, venue is

appropriate in this Court, because the events which led to Sawyer’s discharge from Securiguard




                                                 3
             Case 1:20-cv-00156 Document 1 Filed 01/21/20 Page 4 of 11




occurred primarily within the District of Columbia, and because the arbitration proceeding at issue

was held within the District of Columbia.


                                             FACTS

       7.      Securiguard and Local 267 are parties to a CBA which was in effect and applicable

during the events in question relating to the discharge of Sawyer from employment, and the

Union’s grievance relating thereto.

       8.      Securiguard’s business is to ensure the safety of the buildings, property, and

employees of the governmental and corporate clients for which it provides its services. Failure to

fulfill those obligations can place the property and employees of its clients at significant risk of

harm. Moreover, failure to fulfill those obligations can harm Securiguard’s relationships with its

customers.

       9.      Article 17, Section 17.04 of the CBA reflects the bargained-for agreement of

Securiguard and the Union concerning the types of conduct that constitutes “Level Two Offenses.”

This provision provides that Level Two Offenses include, but are not limited to, the following

offenses:

               B.      Level Two (2) Offense(s):

               b.      Neglect of duty or failure to perform duties (including sleeping
                       while on duty, insubordination, including deliberate failure to carry
                       out assigned tasks, conducting personal affairs during official time).

               c.      Breach of security.

               m.      Sleeping or being inattentive while on duty.

       10.     Section 17.04 of the CBA provides that an employee who is found to have

committed a Level Two Offense shall be terminated, to wit:



                                                 4
              Case 1:20-cv-00156 Document 1 Filed 01/21/20 Page 5 of 11



       Section 17.04
       Subject to the foregoing, the following offenses, shall subject an employee to
       immediate Discharge . . . .

       11.     Further, the CBA makes it clear that each employee is to be judged on the merits

of their own, unique case. Section 17.05 provides that offenses “shall be strictly construed without

consideration of any special circumstances or excuses of an affected employee and no exceptions

shall be made from the provisions described in this Article. There will be no chances beyond the

above provisions.”

       12.     Article 11 of the CBA provides for arbitration for grievances between the parties

which have not been resolved. The limited authority of an arbitrator is explained in section 11.05,

as follows:

       “The arbitrator's authority shall be limited to finding a direct violation of the express
       purpose of the Contract provision or provisions in question rather than an implied
       or indirect purpose. The arbitrator cannot modify, amend, or, detract from or
       alter the provisions of this Contract, nor substitute his/her judgment for that
       of management.” (Emphasis added)

       13.     Sawyer was employed by Securiguard as an armed Special Police Officer at the

Thurgood Marshall Federal Judiciary Building from 2007 to 2011, then from 2012 to 2018.

Sawyer’s job responsibilities included manning security posts on the perimeter of the building,

where he would monitor and authorize personnel to enter the building.

        14.    On June 1, 2018, Sawyer was assigned to Post 3, which was located at the top of

the entry and exit ramps leading to the underground parking garage for the facility. The guard

booth for Post 3 faces the street and sidewalk, and through the glass panels on all four sides of the

booth, it provides a guard who is inside the booth to fully monitor what is happening in front of,

behind, and to each side of the booth.




                                                  5
             Case 1:20-cv-00156 Document 1 Filed 01/21/20 Page 6 of 11



       15.     On June 1, 2018, while assigned to Post 3, Sawyer completely failed to fulfill this

responsibility when he permitted an unauthorized person to walk down the ramps and into the

parking garage of the building (after the person had walked directly in front of the guard booth at

the top of the driveway, which he was manning at the time).

       16.     Once Securiguard learned of this, and after investigating the situation, Securiguard

concluded that Sawyer had committed Level Two Offenses, and discharged him from employment

with the company.

       17.     Subsequent thereto, the Union filed a grievance on behalf of Sawyer, and after the

case was not resolved, the Union invoked arbitration pursuant to Article 11 of the CBA.

       18.     A hearing was held before the Arbitrator on June 7 and July 15, 2019, and evidence

was presented therein.

       19.     The Arbitrator subsequently issued an Award, through which he concluded that

Securiguard correctly determined that Sawyer had committed Level Two Offenses. To that end,

the Arbitrator stated as follows:

       “Yes, Sawyer did what the Employer said he did. He violated the CBA, Section
       17.04 (B), subparagraphs b, c, and m…”

       20.     Despite this, the Arbitrator wholly disregarded the plain language of the CBA

(commission of a Level Two offense “shall subject an employee to immediate discharge”) and

proceeded to dispense his own notion of industrial justice, in direct contravention of the CBA, by

reducing the discharge to a 10-day suspension.

       21.     While the Arbitrator acknowledged that pursuant to the plain language of the CBA,

his role was “limited to (1) determining whether a Level Two offense had been committed, and

(2) strictly construing Article 17 of the CBA without consideration of any special circumstances

or excuses of the affected employees”, he impermissibly ignored this bargained-for, limited review


                                                 6
             Case 1:20-cv-00156 Document 1 Filed 01/21/20 Page 7 of 11



and proceeded to institute his own brand of industrial justice even though the penalty of discharge

was plainly required by the CBA.

       22.     In so doing, the Arbitrator stated, “I feel compelled to view the entire matter

notwithstanding the fact that the CBA, Section 17.05 states:

       “This Article shall be strictly construed without consideration of any special
       circumstances or excuses of an affected employee and no exceptions shall be made
       from the provisions described in this Article. There will be no chances beyond the
       above provisions.”

The Arbitrator wrongfully proceeded to apply a broad just cause analysis, purportedly based upon

Section 17.01 of the CBA (“No employee who has completed the probationary period shall be

suspended or discharged without just cause”). However, application of this impermissibly broad,

just cause standard was clearly prohibited by the bargained-for language of the CBA in relation to

Level Two Offenses (Section 17.04 – “Subject to the foregoing, the following offenses, shall

subject an employee to immediate discharge . . . .”).

       23.     In so doing, the Arbitrator wholly disregarded the plain language of the CBA, and

substituted his own notion of industrial justice by impermissibly reducing the penalty of discharge

to that of a ten-day suspension. Language used in various portions of the Award make clear that

such is what impermissibly occurred in this case.

                                             COUNT I

       THE ARBITRATION AWARD SHOULD BE VACATED BECAUSE THE
     ARBITRATOR WHOLLY DISREGARDED THE PLAIN LANGUAGE OF THE
      PARTIES’ BARGAINED-FOR COLLECTIVE BARGAINING AGREEMENT

       24.     Securiguard hereby repeats and incorporates by reference the allegations of

Paragraphs 1 – 23 as part of Paragraph 24.

       25.     The CBA is binding on Securiguard and the Union.




                                                7
              Case 1:20-cv-00156 Document 1 Filed 01/21/20 Page 8 of 11




        26.     The CBA is clear and unambiguous as to the types of offenses which constitute

Level Two Offenses, as well as the narrow scope of inquiry and analysis that an arbitrator may use

in his analysis of a grievance filed in relation to such offenses.

        27.     The CBA makes clear that Level Two Offenses include the offenses of neglect of

duty, breach of security, or sleeping or being inattentive on duty. It is likewise clear that the penalty

for committing one or more of these infractions is discharge.

        28.     The Arbitrator concluded that in fact, Sawyer had committed the Level Two

Offenses of neglect of duty, breach of security, or sleeping or being inattentive on duty.

        29.     The plain language of the CBA provides that an employee who is found to have

committed Level Two Offense(s) “shall subject [the employee] to immediate discharge.”

        30.     The Arbitrator wholly ignored this clear an unambiguous requirement of the CBA

by impermissibly reducing the penalty of discharge to that of a ten day suspension.

        31.     In so doing, the Arbitrator violated applicable law by disregarding the plain

language of the CBA and imposing a penalty other than what was bargained-for by the parties in

the CBA. As a result, Securiguard will be damaged if forced to comply with the terms of the

Award and thereof, the Award and the remedy set forth therein should be vacated and set aside.

                               COUNT II
         THE ARBITRATION AWARD SHOULD BE VACATED BECAUSE THE
                 ARBITRATOR UNLAWFULLY DISPENSED HIS
                    OWN BRAND OF INDUSTRIAL JUSTICE

        32.     Securiguard hereby repeats and incorporates by reference the allegations of

Paragraphs 1 – 31 as part of Paragraph 32.

        33.     The Arbitrator acknowledged his duty to abide by the terms of the CBA, yet

disregarded the clear and unambiguous language of the CBA by purportedly being “guided” by

factors relating to the penalty which the parties had never bargained-for in the CBA.

                                                   8
             Case 1:20-cv-00156 Document 1 Filed 01/21/20 Page 9 of 11




       34.     These impermissible factors used by the Arbitrator included application of a much

broader, just-cause analysis than was permitted by the plain language of the CBA. Additionally,

the Arbitrator impermissibly considered what he described as mitigating factors, which was

expressly prohibited by the plain language of the CBA.

       35.     The Arbitrator wholly disregarded the bargained-for penalty of discharge because

of the findings that Sawyer had committed Level Two Offenses, in order to render a severely

reduced penalty that he felt was appropriate under the circumstances (despite the plain language

of the CBA that required discharge).

       36.     In so doing, the Arbitrator violated applicable law and impermissibly applied his

own brand of industrial justice. Moreover, because the Award does not draw its essence from the

CBA and is the result of the Arbitrator’s own brand of industrial justice, Securiguard will be

damaged if forced to comply with the terms of the Award and thereof, the Award and the remedy

set forth therein should be vacated and set aside.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Securiguard respectfully requests that this Court enter

judgment:

        1. To vacate, declare null and void, and set aside the Arbitrator’s Award and the remedy

ordered therein, which requires Securiguard to expunge Sawyer’s termination, and substitute in

its place a ten-day suspension; and

        2.   Any other relief that the court deems fair and just, including but not limited an award

of Securiguard’s reasonable attorneys’ fees and costs.




                                                 9
Case 1:20-cv-00156 Document 1 Filed 01/21/20 Page 10 of 11



                          Respectfully submitted,


                          /s/ John B. Flood
                          John B. Flood, DC Bar No. 500069
                          OGLETREE, DEAKINS, NASH,
                          SMOAK & STEWART, P.C.
                          1909 K Street, N.W., Suite 1000
                          Washington, D.C. 20006
                          Tel: (202) 887-0855
                          Fax: (202) 887-0866
                          john.flood@ogletreedeakins.com

                          Counsel for Plaintiff Securiguard, Inc.




                            10
           Case 1:20-cv-00156 Document 1 Filed 01/21/20 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of January, 2020, I electronically filed the Complaint

to Vacate Arbitration Award, Civil Cover Sheet and Summons with the Clerk of the Court using

the CM/ECF system, and served a copy of the foregoing by electronic mail and Federal Express

on the following:


       Jack J. Canzoneri, Esq.
       McDonald Lamond Canzoneri
       352 Turnpike Road, Suite 210
       Southborough, Massachusetts 01772
       Email address: jcanzoneri@masslaborlawyers.com
       Tel.: (508) 485-6600 Voice (ext. 105)
       Counsel for Defendant UGSOA Local 276

                                             /s/ John B. Flood
                                             John B. Flood, DC Bar No. 500069
                                             Counsel for Plaintiff Securiguard, Inc.




                                                11
